Case: 21-40734      Document: 00516290485         Page: 1     Date Filed: 04/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 22, 2022
                                   No. 21-40734                            Lyle W. Cayce
                                                                                Clerk

   DeIra Glover,

                                                             Plaintiff—Appellant,

                                       versus

   Brenda Lopez, Sergeant, Combes Police Department, Individually and
   Official Capacity; Eloy Cano, Justice of the Peace, Precinct 5, 2,
   Individually and Official Capacity; Fabian Limas, Criminal Law Hearing
   Officer, Individually and Official Capacity; Cameron County, Texas,

                                                          Defendants—Appellees.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 1:21-CV-107


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Pretrial detainee DeIra Glover, Cameron County, Texas, inmate
   # 281552, seeks leave to proceed in forma pauperis (IFP) on appeal from the
   dismissal of his 42 U.S.C. § 1983 lawsuit for failure to state a claim, pursuant


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40734       Document: 00516290485          Page: 2    Date Filed: 04/22/2022




                                     No. 21-40734


   to 28 U.S.C. § 1915A, and denial of his Federal Rule of Civil Procedure 59(e)
   motion.       By such motion, Glover is challenging the district court’s
   certification that any appeal would not be taken in good faith because, for the
   reasons relied upon in the order of dismissal, he will not present
   a nonfrivolous appellate issue. See Baugh v. Taylor, 117 F.3d 197, 202 (5th
   Cir. 1997).
          Before this court, Glover asserts that he is financially eligible to
   proceed IFP, and he conclusionally renews his assertion that the bail imposed
   was excessive and violative of his due process rights. He abandons by failing
   to brief any argument renewing his claim that the arresting officer erred in
   failing to give notice of the complaint against him prior to his arrest. See
   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). With respect to his
   excessive bail claim, he has abandoned by failing to brief any meaningful
   appellate challenge to the district court’s determination that his allegations
   did not give rise to a constitutional claim. See id.; Brinkmann v. Dallas Cnty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); see also Fed.
   R. App. P. 28(a)(8). To the extent that he asserts that the judges who set
   his bail failed to follow state law and guidelines, such claim does not give rise
   to a cognizable § 1983 claim. See Lefall v. Dallas Indep. Sch. Dist., 28 F.3d
   521, 525 (5th Cir. 1994). Inasmuch as he complains that the judge who denied
   bail failed to state reasons for the denial, the district court found that the
   reasons were included in the written bail orders. Further, even if additional
   reasons were required, the court found such reasons to be implicit in the
   record as Glover was facing at least 32 separate felony charges related to
   sexual misconduct with children. Glover briefs no argument challenging that
   finding. See Yohey, 985 F.2d at 224-25.
          If his IFP motion is very liberally construed, Glover additionally
   asserts that the justice of the peace who signed his arrest warrants never
   properly assumed his role as a magistrate and that the criminal court thus



                                          2
Case: 21-40734      Document: 00516290485          Page: 3    Date Filed: 04/22/2022




                                    No. 21-40734


   lacks jurisdiction over him. This court will not consider the claim as it was
   raised for the first time in his Rule 59(e) motion. See U.S. Bank Nat. Ass’n v.
   Verizon Commc’ns, Inc., 761 F.3d 409, 426 (5th Cir. 2014). Similarly,
   Glover’s claim that he was denied a second bail hearing on expanded charges
   in one of his pending criminal proceedings will not be considered as it was
   raised for the first time in his third proposed amended complaint, and he fails
   to demonstrate that the district court abused its discretion in implicitly
   denying his Federal Rule of Civil Procedure 15(a)(2) motion to amend. See
   Simmons v. Sabine River Auth. La., 732 F.3d 469, 477-78 (5th Cir. 2013); see
   also In re Katrina Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007);
   Koch v. Puckett, 907 F.2d 524, 530 (5th Cir. 1990).
          The appeal is without arguable merit and is thus frivolous. See Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983). Because the appeal is frivolous,
   the motion to proceed IFP is DENIED, and the appeal is DISMISSED.
   See Baugh, 117 F.3d at 202 & n.24; 5th Cir. R. 42.2.
          The district court’s dismissal of the complaint for failure to state
   a claim and the dismissal as frivolous of this appeal each count as a strike
   under § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996),
   abrogated in part on other grounds by Coleman v. Tollefson, 575 U.S. 532, 537
   (2015). Glover is WARNED that if he accumulates three strikes, he will no
   longer be allowed to proceed IFP in any civil action or appeal filed while he is
   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury. See 28 U.S.C. § 1915(g).




                                          3